        Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION

 DENVER FOOTE,
                                                     CASE NO. 4:21-CV-0043
      Plaintiff,

 v.
                                     ANSWER, AFFIRMATIVE DEFENSES
 JOHN DOE 1-4, CLARK ALLEN, ERNESTO AND JURY DEMAND
 ESCOBAR        HERNANDEZ,   JEFFREY
 GEORGE, DANA WINGERT, CITY OF DES
 MOINES, IOWA,
    Defendants.



        COMES NOW undersigned counsel, and hereby files this Answer, Affirmative Defenses,

and Jury Demand on behalf of Defendants, John Doe 1-4, Clark Allen, Ernesto Escobar

Hernandez, Jeffrey George, Dana Wingert and City of Des Moines, Iowa, and states the following:

                                               PARTIES

        1.         Defendants lack sufficient information to either admit or deny the allegations

                   contained in paragraph 1. Those allegations are therefore denied.

        2.         Defendants lack sufficient information to either admit or deny the allegations

                   contained in paragraph 2. Those allegations are therefore denied

        3.         Defendants admit to the allegations contained in paragraph 3.

        4.         Defendants admit to the allegations contained in paragraph 4.

        5.         Defendants admit to the allegations contained in paragraph 5.

        6.         Defendants admit to the allegations contained in paragraph 6.

        7.         Defendants admit to the allegations contained in paragraph 7.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 2 of 17




                      JURISDICTION AND VENUE

8.    Defendants admit to the allegations contained in paragraph 8.

9.    Defendants admit to the allegations contained in paragraph 9.

10.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 10. Those allegations are therefore denied.

                 GENERAL FACTUAL ALLEGATIONS

11.   Defendants deny the allegations contained in paragraph 11.

12.   Defendants deny the allegations contained in paragraph 12.

13.   Defendants admit the allegations contained in paragraph 13.

14.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 14. Those allegations are therefore denied.

15.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 15. Those allegations are therefore denied.

16.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 16. Those allegations are therefore denied.

17.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 17. Those allegations are therefore denied.

18.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 18. Those allegations are therefore denied.

19.   Defendants deny the allegations contained in paragraph 19.

20.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 20. Those allegations are therefore denied.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 3 of 17




21.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 21. Those allegations are therefore denied.

22.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 22. Those allegations are therefore denied.

23.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 23. Those allegations are therefore denied.

24.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 24. Those allegations are therefore denied.

25.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 25. Those allegations are therefore denied.

26.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 26. Those allegations are therefore denied.

27.   Defendants deny the allegations contained in paragraph 27.

28.   Defendants deny the allegations contained in paragraph 28.

29.   Defendants deny the allegations contained in paragraph 29.

30.   Defendants deny the allegations contained in paragraph 30.

31.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 31. Those allegations are therefore denied.

32.   Defendants deny the allegations contained in paragraph 32.

33.   Defendants deny the allegations contained in paragraph 33.

34.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 34. Those allegations are therefore denied.

35.   Defendants deny the allegations contained in paragraph 35.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 4 of 17




36.   Defendants deny the allegations contained in paragraph 36.

37.   Defendants deny the allegations contained in paragraph 37.

38.   Defendants deny the allegations contained in paragraph 38.

39.   Defendants deny the allegations contained in paragraph 39.

40.   Defendants deny the allegations contained in paragraph 40.

41.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 41. Those allegations are therefore denied.

42.   Defendants deny the allegations contained in paragraph 42.

43.   Defendants deny the allegations contained in paragraph 43.

44.   Defendants deny the allegations contained in paragraph 44.

45.   Defendants deny the allegations contained in paragraph 45.

46.   Defendants deny the allegations contained in paragraph 46.

47.   Defendants deny the allegations contained in paragraph 47.

48.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 48. Those allegations are therefore denied.

49.   Defendants deny the allegations contained in paragraph 49.

50.   Defendants deny the allegations contained in paragraph 50.

51.   Defendants deny the allegations contained in paragraph 51.

52.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 52. Those allegations are therefore denied.

53.   Defendants deny the allegations contained in paragraph 53.

54.   Defendants deny the allegations contained in paragraph 54.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 5 of 17




55.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 55. Those allegations are therefore denied.

56.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 56. Those allegations are therefore denied.

57.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 57. Those allegations are therefore denied.

58.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 58. Those allegations are therefore denied.

59.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 59. Those allegations are therefore denied.

60.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 60. Those allegations are therefore denied.

61.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 61. Those allegations are therefore denied.

62.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 62. Those allegations are therefore denied.

63.   Defendants admit to the allegations contained in paragraph 63.

64.   Defendants admit to the allegations contained in paragraph 64.

65.   Defendants deny the allegations contained in paragraph 65.

66.   Defendants deny the allegations contained in paragraph 66.

67.   Defendants deny the allegations contained in paragraph 67.

68.   Defendants deny the allegations contained in paragraph 68.

69.   Defendants admit to the allegations contained in paragraph 69.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 6 of 17




70.   Defendants deny the allegations contained in paragraph 70, to the extent that the

      officers actually “booked” Ms. Foote into the County Jail; that would have been

      jail personnel.

71.   Defendants admit to the allegations contained in paragraph 71.

72.   Defendants deny the the allegations contained in paragraph 72.

73.   Defendants deny the allegations contained in paragraph 73.

74.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 74. Those allegations are therefore denied.

75.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 75. Those allegations are therefore denied.

76.   Defendants admit to the allegations contained in paragraph 76.

77.   Defendants admit to the allegations contained in paragraph 77.

78.   Defendants admit to the allegations contained in paragraph 78.

79.   Defendants admit to the allegations contained in paragraph 79.

80.   Defendant denies the allegations contained in paragraph 80 to the extent the word

      “assault” is used, otherwise Defendants lack sufficient information to either admit

      or deny the allegations contained in paragraph. Those allegations are therefore

      denied.

81.   Defendants deny the allegations contained in paragraph 81.

82.   Defendants deny the allegations contained in paragraph 82.

83.   Defendants deny the allegations contained in paragraph 83.

84.   Defendants deny the allegations contained in paragraph 84.

85.   Defendants deny the allegations contained in paragraph 85.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 7 of 17




86.    Defendants deny the allegations contained in paragraph 86.

87.    Defendants deny the allegations contained in paragraph 87.

88.    Defendants deny the allegations contained in paragraph 49.

89.    Defendants deny the allegations contained in paragraph 89.

90.    Defendants deny the allegations contained in paragraph 90.

91.    Defendants deny the allegations contained in paragraph 91.

92.    Defendants deny the allegations contained in paragraph 92.

93.    Defendants deny the allegations contained in paragraph 93.

94.    Defendants deny the allegations contained in paragraph 94.

95.    Defendants deny the allegations contained in paragraph 95.

96.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 96. Those allegations are therefore denied.

97.    Defendants deny the allegations contained in paragraph 97 to the extent that this

       statement purports to describe the circumstances in this case.

98.    Defendants deny the allegations contained in paragraph 98 to the extent that this

       statement purports to describe the circumstances in this case.

99.    Defendants deny the allegations contained in paragraph 99 to the extent that this

       statement purports to describe the circumstances in this case.

100.   Defendants deny the allegations contained in paragraph 100 to the extent that this

       statement purports to describe the circumstances in this case.

101.   Defendants deny the allegations contained in paragraph 101 to the extent that this

       statement purports to describe the circumstances in this case.
    Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 8 of 17




                                 CAUSE OF ACTION

                                      COUNT 1
                                ILLEGAL SEIZURE
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
    (Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)

    102.   Defendants replead the foregoing paragraphs 1 through 101 by reference, as if fully

           set forth herein.

    103.   Defendants deny the allegations contained in paragraph 103.

    104.   Defendants deny the allegations contained in paragraph 104.

    105.   Defendants deny the allegations contained in paragraph 105.

    106.   Defendants deny the allegations contained in paragraph 106.

                                      COUNT 2
                                ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
    (Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)

    107.   Defendants replead the foregoing paragraphs 1 through 106 by reference, as if fully

           set forth herein.

    108.   Defendants deny the allegations contained in paragraph 108.

    109.   Defendants deny the allegations contained in paragraph 109.

    110.   Defendants deny the allegations contained in paragraph 110.

    111.   Defendants deny the allegations contained in paragraph 111.

    112.   Defendants deny the allegations contained in paragraph 112.
   Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 9 of 17




                               COUNT 3
                         EXCESSIVE FORCE
          CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
                  (Against John Doe 1 - 4, Individually)

   113.   Defendants replead the foregoing paragraphs 1 through 112 by reference, as if fully

          set forth herein.

   114.   Defendants deny the allegations contained in paragraph 114.

   115.   Defendants deny the allegations contained in paragraph 115.

   116.   Defendants deny the allegations contained in paragraph 116.

   117.   Defendants deny the allegations contained in paragraph 117.

   118.   Defendants deny the allegations contained in paragraph 118.

                               COUNT 4
                         EXCESSIVE FORCE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
                  (Against John Doe 1 - 4, Individually)


   119.   Defendants replead the foregoing paragraphs 1 through 118 by reference, as if fully

          set forth herein.

   120.   Defendants deny the allegations contained in paragraph 120.

   121.   Defendants deny the allegations contained in paragraph 121.

   122.   Defendants deny the allegations contained in paragraph 122.

   123.   Defendants deny the allegations contained in paragraph 123.

   124.   Defendants deny the allegations contained in paragraph 124.
   Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 10 of 17




                                      COUNT 5
                                   RETALIATION
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 1st AMENDMENT TO THE UNITED STATES CONSTITUTION
    (Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)


    125.   Defendants replead the foregoing paragraphs 1 through 124 by reference, as if fully

           set forth herein.

    126.   Defendants deny the allegations contained in paragraph 126.

    127.   Defendants deny the allegations contained in paragraph 127.

    128.   Defendants deny the allegations contained in paragraph 128.

    129.   Defendants deny the allegations contained in paragraph 129.

    130.   Defendants deny the allegations contained in paragraph 130.

    131.   Defendants deny the allegations contained in paragraph 131.

    132.   Defendants deny the allegations contained in paragraph 132.

    133.   Defendants deny the allegations contained in paragraph 133.

                                      COUNT 6
                                   RETALIATION
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 7 OF THE IOWA CONSTITUTION
    (Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)

    134.   Defendants replead the foregoing paragraphs 1 through 133 by reference, as if fully

           set forth herein.

    135.   Defendants deny the allegations contained in paragraph 135.

    136.   Defendants deny the allegations contained in paragraph 136.

    137.   Defendants deny the allegations contained in paragraph 137.

    138.   Defendants deny the allegations contained in paragraph 138.

    139.   Defendants deny the allegations contained in paragraph 139.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 11 of 17




140.   Defendants deny the allegations contained in paragraph 140.

141.   Defendants deny the allegations contained in paragraph 141.

142.   Defendants deny the allegations contained in paragraph 142.

143.   Defendants deny the allegations contained in paragraph 143.

                                 COUNT 7
                               CONSPIRACY
   CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. §§ 1983 AND 1985
VIOLATION OF 4th 5th, & 14th AMENDMENTS TO THE UNITED STATES
                             CONSTITUTION
(Against John Doe 1 – 4 Allen, Escobar Hernandez and George, Individually)


144.   Defendants replead the foregoing paragraphs 1 through 143 by reference, as if fully

       set forth herein.

145.   Defendants deny the allegations contained in paragraph 145.

146.   Defendants deny the allegations contained in paragraph 146.

147.   Defendants deny the allegations contained in paragraph 147.

148.   Defendants deny the allegations contained in paragraph 148.

                                  COUNT 8
                                CONSPIRACY
 CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6 & 8 OF THE IOWA
                              CONSTITUTION
(Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)

149.   Defendants replead the foregoing paragraphs 1 through 148 by reference, as if fully

       set forth herein.

150.   Defendants deny the allegations contained in paragraph 150.

151.   Defendants deny the allegations contained in paragraph 151.

152.   Defendants deny the allegations contained in paragraph 152.

153.   Defendants deny the allegations contained in paragraph 153.
 Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 12 of 17




 154.   Defendants deny the allegations contained in paragraph 154.

                                  COUNT 9
       DILIBERATELY INDIFFERENT POLICIES, PRACTICES,
              CUSTOMS, TRAINING AND SUPERVISION
         CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
VIOLATION OF 1st, 4th 5th, & 14th AMENDMENTS TO THE UNITED STATES
                              CONSTITUTION
     (Against Wingert, Individually, and the City of Des Moines, Iowa)


 155.   Defendants replead the foregoing paragraphs 1 through 154 by reference, as if fully

        set forth herein.

 156.   Defendants admit to the allegations contained in paragraph 156.

 157.   Defendants admit to the allegations contained in paragraph 157.

 158.   Defendants admit to the allegations contained in paragraph 158.

 159.   Defendants admit to the allegations contained in paragraph 159.

 160.   Defendants deny the allegations contained in paragraph 160.

 161.   Defendants deny the allegations contained in paragraph 161.

 162.   Defendants deny the allegations contained in paragraph 162.

 163.   Defendants deny the allegations contained in paragraph 163.

 164.   Defendants deny the allegations contained in paragraph 164.

 165.   Defendants deny the allegations contained in paragraph 165.

                               COUNT 10
       DILIBERATELY INDIFFERENT POLICIES, PRACTICES,
              CUSTOMS, TRAINING AND SUPERVISION
 CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6, 7 & 8 OF THE IOWA
                            CONSTITUTION
     (Against Wingert, Individually, and the City of Des Moines, Iowa)


 166.   Defendant replead the foregoing paragraphs 1 through 165 by reference, as if fully

        set forth herein.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 13 of 17




167.   Defendants admit to the allegations contained in paragraph 167.

168.   Defendants admit to the allegations contained in paragraph 168.

169.   Defendants admit to the allegations contained in paragraph 169.

170.   Defendants deny the allegations contained in paragraph 170

171.   Defendants deny the allegations contained in paragraph 171.

172.   Defendants deny the allegations contained in paragraph 172.

173.   Defendants deny the allegations contained in paragraph 173.

174.   Defendants deny the allegations contained in paragraph 174.

175.   Defendants deny the allegations contained in paragraph 175.

176.   Defendants deny the allegations contained in paragraph 176.

                           COUNT 11
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRISS
               (Against John Doe 1 – 4, Individually)


177.   Defendants replead the foregoing paragraphs 1 through 176 by reference, as if fully

       set forth herein.

178.   Defendants deny the allegations contained in paragraph 178.

179.   Defendants deny the allegations contained in paragraph 179.

180.   Defendants deny the allegations contained in paragraph 180.

181.   Defendants deny the allegations contained in paragraph 181.

182.   Defendants deny the allegations contained in paragraph 182.

183.   Defendants deny the allegations contained in paragraph 183.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 14 of 17




                                 COUNT 12
                      MALICIOUS PROSECTUION
(Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)


184.   Defendants replead the foregoing paragraphs 1 through 183 by reference, as if fully

       set forth herein.

185.   Defendants deny the allegations contained in paragraph 185 to the extent the word

       “instigate” is attached to Defendants. Plaintiff’s illegal actions were the cause of

       her arrest.

186.   Defendants admit to the allegations contained in paragraph 186.

187.   Defendants deny the allegations contained in paragraph 187.

188.   Defendants deny the allegations contained in paragraph 188.

189.   Defendants deny the allegations contained in paragraph 189.

                                 COUNT 13
                  FALSE ARREST / IMPRISONMENT
(Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)


190.   Defendants replead the foregoing paragraphs 1 through 189 by reference, as if fully

       set forth herein.

191.   Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 191. Those allegations are therefore denied.

192.   Defendants deny the allegations contained in paragraph 192.

193.   Defendants deny the allegations contained in paragraph 193.
      Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 15 of 17




                                       COUNT 14
                                         LIBEL
               (Against Allen, Escobar Hernandez and George, Individually)


       194.   Defendants replead the foregoing paragraphs 1 through 193 by reference, as if fully

              set forth herein.

       195.   Defendants deny the allegations contained in paragraph 195.

       196.   Defendants deny the allegations contained in paragraph 196.

       197.   Defendants deny the allegations contained in paragraph 197.

       198.   Defendants deny the allegations contained in paragraph 198.

       199.   Defendants deny the allegations contained in paragraph 199.

                                         COUNT 15
                                 ASSAULT AND BATTERY
                             (Against John Doe 1 - 4, Individually)


       200.   Defendants replead the foregoing paragraphs 1 through 199 by reference, as if fully

              set forth herein.

       201.   Defendants deny the allegations contained in paragraph 201.

       202.   Defendants deny the allegations contained in paragraph 202.

       203.   Defendants deny the allegations contained in paragraph 203.

       204.   Defendants deny the allegations contained in paragraph 204.

                                   AFFIRMATIVE DEFENSES

COME NOW Defendants and for their affirmative defenses, set forth the following:

       1.     Plaintiffs have failed to state a claim upon which relief may be granted.

       2.     Defendants are not liable under 42 U.S.C. § 1983 because their actions were

              constitutional.
Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 16 of 17




3.    The actions of Defendants were, at all times, justified, necessary, carried out in

      good faith and with sufficient legal cause, and in conformity with settled

      principles of constitutional or other law.

4.    Defendants have not violated any of the Plaintiff’s First, Fourth Fifth, or

      Fourteenth Amendment rights.

5.    Defendants have not violated any of the Plaintiff’s rights under the Iowa

      Constitution.

6.    There was probable cause for Plaintiff’s arrest.

7.    Defendants did not engage in excessive force, malicious prosecution, false arrest

      or assault and battery.

8.    Defendants at all times were motivated with neither an evil intent or motive, nor a

      reckless or callous indifference, toward any of Plaintiff’s rights.

9.    Defendant City of Des Moines is not liable in respondeat superior, nor in a Monell

      capacity.

10.   Defendant City of Des Moines cannot be found liable for punitive damages.

11.   The Defendants are immune pursuant to Iowa Code Chapter 670.

12.   The individual Defendants have qualified immunity.

13.   Plaintiff’s fault exceeds the fault of the Defendant and bars any recovery pursuant

      to Iowa Code Chapter 668.

14.   The Plaintiff’s fault must be compared with the fault of the Defendant, if any, and

      the Plaintiffs’ award must be reduced or eliminated by the percentage of fault

      pursuant to Iowa Code Chapter 668.

15.   Any damages incurred by Plaintiff as alleged were the result of Plaintiff’s own
      Case 4:21-cv-00043-JAJ-SBJ Document 4 Filed 02/15/21 Page 17 of 17




                 intentional conduct and Plaintiff is therefore barred from recovery.

          16.    The Defendants reserve the right to supplement affirmative defenses as discovery

                 continues in this case.

                                           JURY DEMAND

          COMES NOW the Defendants and demand trial by jury on all claims to which it is entitled

by law.

                                               Respectfully submitted,



                                                  /s/ Michelle R. Mackel-Wiederanders
                                               Michelle R. Mackel-Wiederanders AT0004790
                                               Assistant City Attorney
                                               400 Robert D. Ray Drive
                                               Des Moines, IA 50309-1891
                                               Telephone: (515) 283-4537
                                               Facsimile: (515) 237-1748
                                               E-Mail: mrmackel@dmgov.org
                                               ATTORNEY FOR DEFENDANTS



                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on, February 15, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and a true copy of the foregoing was
electronically sent via the Clerk of Court and to attorney for Plaintiffs.



                                                               /s/ Michelle Mackel-Wiederanders
                                                              Michelle Mackel-Wiederanders
